Citation Nr: 9912246	
Decision Date: 04/30/99    Archive Date: 05/12/99

DOCKET NO.  95-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.

The Board notes that at the March 1999 Travel Board hearing, 
the veteran submitted additional medical evidence consisting 
of private medical reports from Nobel Hospital dated from 
January 1995 to September 1998.  The evidence was accompanied 
by a waiver of RO consideration which was signed and dated by 
the veteran on March 10, 1999.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c), this matter is properly before the 
Board for adjudication.


FINDING OF FACT

The claim for service connection for respiratory disability 
is not plausible.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for a respiratory 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that with the exception of the 
discharge examination dated in May 1947, the service medical 
records are not associated with the claims file.  The RO has 
attempted to associate these records with the claims file, 
but was advised in August 1994 that they were destroyed by a 
fire at the National Personnel Records Center (the NPRC).  
Consequently, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and the 
obligation to consider the benefit of the doubt rule are 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
analysis of the veteran's claim was undertaken with these 
duties and obligations in mind.

The veteran is seeking service connection for a respiratory 
disability, which he contends is related to service.

The threshold question as to this claim is whether it is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Applicable Law and Regulations - Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  That a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
bronchiectasis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Pertinent Background

The only service medical record associated with the claims 
folder is the discharge examination dated in May 1947.  The 
report reflects that upon discharge, the veteran's lungs were 
clinically evaluated as normal and his chest X-rays were 
negative.  No disabilities were noted.

Private medical records from Nobel Hospital dated from 
December 1964 to November 1998 are of record.  A report dated 
in December 1965 reflects that the veteran's chest was 
evaluated as clinically normal.  The examiner noted that 
there was no history of previous injury or disease.  In 
February 1975, the veteran was diagnosed with a viral upper 
respiratory infection.  In January 1977, the veteran was seen 
for difficulty in breathing and tightness in his chest.  It 
was noted that the veteran had a history of pneumonia two 
years prior.  In December 1988, the veteran was diagnosed 
with acute bronchitis.  The report reflects that the veteran 
underwent pulmonary function tests because "the doctors in 
Boston told him he had terribly shrunken lungs."  The 
examiner noted that the veteran had normal arterial blood 
gases, normal chest X-rays and normal pulmonary functions 
tests.  The conclusion was that the veteran had clinically 
normal lungs.  The veteran was seen in March 1989 for 
recurrent chest colds.  The veteran reported that he normally 
had no respiratory symptoms, but when got an upper 
respiratory infection, it seemed to settle in his chest.  The 
examiner indicated that the veteran had hypersensitive 
airways stimulated by a viral syndrome and raised the 
possibility of cardiac asthma.  In April 1994, pulmonary 
function tests showed possible restrictive disease.  In 
September 1994, the veteran was seen for shortness of breath.  
The veteran gave a history of having had several episodes of 
pneumonia, possibly related to occupational exposure to 
industrial toxins during WWII.  There was no evidence of 
pneumonia on examination.  The diagnosis was chronic 
obstructive pulmonary disease with exacerbation.  A February 
1995 discharge summary reflects that the veteran had fairly 
decent pulmonary function tests, with evidence of small 
airways disease.  The report reflects that he was diagnosed 
with hyperactive airways.  The examiner noted that the 
veteran had a smoking history and had done a lot of 
construction with some dust exposure.  The pertinent 
diagnoses were acute bronchitis and hyperactive airways 
syndrome with respiratory distress.

A June 1995 hearing was held at the RO in Boston, 
Massachusetts.  The veteran testified that he was involved in 
a fire during service.  He testified that after he helped get 
officers out of a burning BOQ, he was hospitalized for about 
four weeks for smoke inhalation.  He reported that after he 
was released from the hospital, he was sent back to the 
States and discharged.  He indicated that he wanted to be 
discharged as quickly as possible.  Therefore, he said he 
stood in a line for people who reported that they did not 
want to file a claim for benefits.  He said that after the 
fire, he began to have breathing problems.  He testified that 
from the time he was discharged, he had been seeing a doctor 
for respiratory-related problems.  He indicated that the 
older he got, the more it bothered him.  The veteran 
testified that he was told the fibers in his lungs were 
burned when he inhaled smoke from the fire in service. 

At the hearing, the veteran submitted a report entitled 
Proceedings of a Board of Officers in the case of BOQ fire, 9 
January 1947.  The veteran also submitted a statement from 
his twin brother who served with him in Japan and who also 
entered the burning BOQ in January 1947.  He indicated that 
since the time of discharge, the veteran suffered from 
chronic breathing problems, mostly in the winter months.

In June 1996, private medical reports from Nobel Hospital 
reflect that the veteran had a long-standing history of 
bronchospastic disease.  The veteran reported that this 
disease was related to a smoke inhalation injury that he 
sustained during a fire in WWII.  The examiner also noted 
that the veteran worked for a long time in the construction 
business and had a tendency towards bronchitis since that 
time.  This history was repeated in January and March 1998 
reports.  

In March 1999, a Travel Board hearing was held before the 
undersigned Member of the Board.  The veteran testified that 
he helped get people out of a fire during service in Japan.  
He indicated that he was hospitalized for four weeks due to 
damage to his lungs after which he was discharged from 
service.  He testified that his lungs never returned to 
normal function after the smoke inhalation.  He said that he 
was treated in the fifties and sixties for breathing-related 
problems which have progressively become worse over the 
years.  

Analysis

As stated above, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") 
stated that in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).

The medical evidence reflects that the veteran has a current 
diagnosis of bronchospastic disease.  Therefore, the first 
prong of the Caluza test has been met.  The veteran has 
alleged that he was hospitalized for four weeks following 
smoke inhalation during service.  For the purposes of 
determining whether a well-grounded claim has been submitted, 
this evidence is presumed to be true.  King v. Brown, 5 Vet. 
App. 19 (1993).  Thus, the second prong of the Caluza test 
has been met.  

With regard to the third prong of Caluza, there is no medical 
evidence of a nexus between the in-service injury and the 
current disability.  The Court has held that, where a 
question is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim, but 
if the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well-grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board notes that 
although the veteran testified at both the RO and Travel 
Board hearings that he had breathing problems since the fire 
and had sought treatment for this disability from the time of 
discharge from service to the present, the first record of 
treatment related to the respiratory system occurred in 
February 1975, over 25 years after service, when the veteran 
was seen for a viral upper respiratory infection.  No 
notation regarding his in-service smoke exposure was noted.  
The first reference to the incident in service occurred in 
June 1996 when the examiner noted that the veteran reported, 
by history, that his long-standing history of bronchospastic 
disease was related to a smoke inhalation injury that he 
sustained during a fire in WWII.  This history was repeated 
in reports dated in January and March 1998.  However, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. B., 8 Vet. App. 406, 409 (1995).  

The statements from the veteran and his brother provide the 
sole support for his claim that his respiratory disability is 
related to service.  However, as lay people, they lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
without any competent medical evidence showing that the 
veteran's current disability is related to service, his claim 
is not well-grounded.  His claim is, therefore, denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).



Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of her claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, a competent medical opinion 
establishing a nexus between the current respiratory 
diagnosis and the veteran's service would be required to 
well-ground the claim.


ORDER

A well-grounded claim not having been submitted, service 
connection for a respiratory disability is denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals



 

